588 S.W.2d 895 (1979)
Jon Kenneth FERGUSON et al., Petitioners,
v.
W. E. McCARRELL et al., Respondents.
No. B-8626.
Supreme Court of Texas.
October 17, 1979.
Rehearing Denied November 21, 1979.
Kamp & Pope, T. Turner Pope, III, Houston, for petitioners.
Fred Clark, New Braunfels, for respondents.
PER CURIAM.
In this suit judgment has been rendered for the holders of a promissory note against the guarantors after severance of the maker. The decision of the court of civil appeals affirming that judgment, 582 S.W.2d 539, conflicts with the decision of the court of civil appeals in Cook v. Citizens National Bank of Beaumont, 538 S.W.2d 460 (Tex. Civ.App.Beaumont 1976, no writ).
We conclude that Section 3.416(a), Texas Business and Commerce Code (1968), controls this case. Accordingly, we disapprove the holding of Cook v. Citizens National Bank. The application for writ of error in this case is refused, no reversible error. Rule 483, Tex.R.Civ.P.